Harrison, J. The defendant in selling the whiskey acted. •at his peril, and a belief that the minor was of age, however honestly entertained, was no justification or excuse for him. Redmond v. The State, 36 Ark. 58. Though the evidence offered by him to show that he believed the minor was of age, was admissible in mitigation ■of the punishment, he was not injured or prejudiced by its ■exclusion from the jury, as they assessed the lowest fine. The court, Mving at the instance of the State correctly instructed the jury, very properly refused to give them similar instructions asked for by the defendant. Affirmed.